DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 1/11/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/11/2021. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cordenka (DE 202006000062, cited on IDS filed on 5/1/2019 – see English language translation filed on 5/1/2019) in view of Nakanishi et al (US 5,573,579).


	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose the length of the fibers as recited in the present claims.
Nakanishi et al discloses a friction material composition comprising a fiber base, i.e. carbon fiber, rayon, i.e. a regenerated cellulose fiber, a binder, and a friction modifier (Abstract, Column 4 Lines 16-35 and Lines 65-67, and Column 5 Lines 1-17). The fiber has a length of 0.3 to 15 mm, overlapping the recited range of 2 to 20 mm (Column 4 Lines 25-30). The reference discloses that when the length of the fiber is less than 0.3 mm, the reinforcing effect of the fiber is not sufficiently imparted, and when the length is greater than 15 mm, the reinforcing effect becomes scattered (Column 4 Lines 28-35).
Given that both Cordenka and Nakanishi et al are drawn to friction material compositions comprising fibers, regenerated cellulose fibers, binders, and friction modifiers, in light of the particular advantages provided by the use and control of the regenerated cellulose fiber length as taught by Nakanishi et al, it would therefore have been obvious to one of ordinary skill 

Regarding claim 3, the combined disclosures of Cordenka and Nakanishi et al teach all the claim limitations as set forth above. Additionally, Cordenka discloses that the lyocell fibers have a fineness of 1 to 20 dtex, within the recited range of 0.3 to 100 dtex (Page 2).

Regarding claim 5, the combined disclosures of Cordenka and Nakanishi et al teach all the claim limitations as set forth above. As discussed above, Cordenka discloses that the regenerated cellulose fibers are lyocell fibers.

Regarding claim 6, the combined disclosures of Cordenka and Nakanishi et al teach all the claim limitations as set forth above. Additionally, Cordenka discloses that the composition is used for brakes or clutches (Page 3). In light of this disclosure it is clear that the reference discloses a friction material molded by using the disclosed friction material composition as recited in the present claims.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 102 and 103 rejections as set forth in the previous Office Action have been withdrawn.

Applicant’ arguments and data presented in the 37 C.F.R. 1.132 Declaration filed on 1/11/2021 regarding unexpected results of the claimed composition are not found to be persuasive for the reasons set forth below.

Applicants compare Inventive Examples 1-10 to both the Comparative Examples 1-4 presented in the instant Specification and Examples 5-8 presented in the Declaration. While the comparative and inventive examples are proper side-by-side comparisons, it is noted that the claims are not commensurate in scope with the scope of the examples for the reasons set forth below. 

The inventive examples utilize a binder, i.e. phenol resin, in the amount of 8 mass %, while the claims require that a binder is present. Accordingly, the claims encompass any binder and in any amount, while the inventive examples utilize a specific binder in a singular amount, i.e. 8 mass %. Accordingly, it is unclear if the obtained results are indicative of all binders and in any amount as encompassed by the present claims, or only for the particular binder and amounts thereof exemplified in the inventive examples. 

The inventive examples utilize a specific combination of friction modifiers, i.e. cashew dust, rubber dust, phlogopite, calcium carbonate, barium sulfate and potassium titanate in range of 53.5 to 44 mass %, while the claims require that a friction modifier is present. Accordingly, the claims encompass any friction modifier and in any amount, while the inventive examples utilize a specific combination of friction modifiers and in the amount of 53.5 to 44 mass %. Accordingly, it is unclear if the obtained results are indicative of all friction modifiers and in any 

The inventive examples utilize two (2) specific regenerated cellulose fibers, i.e. rayon and lyocell fibers, while the claims encompass any regenerated fiber. Accordingly, it is unclear if the obtained results are indicative of all regenerated fibers encompassed by the present claims, or only for the particular regenerated fibers exemplified in the inventive examples. Furthermore, it is noted that the claims recite that the regenerated cellulose fibers have a length in the range of 2 to 20 mm, while the inventive examples exemplify rayon fibers with a length of 8 mm and lyocell fibers with a length of 4 mm. Thus, it is unclear if the obtained results are indicative of all regenerate fibers with a length of 2 to 20 mm, or only for the particular regenerated cellulose fibers with lengths thereof exemplified in the examples. To that end it is noted that as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of regenerate cellulose fiber length.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767